Citation Nr: 1440721	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include Crohn's disease.

2.  Entitlement to service connection for bladder cancer.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition, to include skin cancer.

4.  Entitlement to service connection for a skin condition, to include skin cancer.

5.  Entitlement to a compensable rating for service-connected kidney stones.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to March 1970, including service in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was provided a July 2014 hearing via video teleconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT
 
1.  The claim for service connection for a skin condition was previously denied by an August 1970 rating decision. 

2. The evidence received since the August 1970 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a skin condition, to include skin cancer.  38 U.S.C.A. §§ 5103 , 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 , 3.159, 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO never advised the Veteran of the notice elements required by Kent. However, in this decision, the Board reopens the claim for service connection for a skin condition.  In light of the favorable disposition, the Board finds that further discussion as to VCAA is not required at this time.

New and Material Evidence

The Veteran seeks service connection for a skin condition, to include skin cancer.  A claim for service connection for a skin condition was previously considered and denied by the RO in an August 1970 rating decision.  The Veteran did not appeal the August 1970 rating decision and it became final.  38 C.F.R. § 20.1103.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decisions. 38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

Although the RO did not address the question of new and material evidence, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo. Barnett v. Brown, 83 F.3d at 1383. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. Id. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1970 rating decision that denied service connection for a skin disability, the evidence of record consisted of service treatment records, VA treatment records and the report of a VA examination.

Subsequent to the August 1970 decision, additional VA outpatient treatment records, reports from VA examinations and lay statements were associated with the claims file.  The Veteran also presented testimony at the hearing.

The evidence submitted subsequent to the August 1970 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material. The claim was denied by the RO in August 1970 as there was no evidence of a current diagnosis of a skin disability at the VA examination.

In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly he testified as to the presence of recurring spots on his skin after service. See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Presumed credible, the additional evidence received since the August 1970 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a skin condition is reopened.






ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a skin condition, the appeal to this extent is allowed subject to the further action as discussed herein below.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).  

The Veteran contends that currently diagnosed Crohn's disease first manifested during service, but was misdiagnosed as kidney stones.  He suggests that his gastrointestinal problems may have been caused by his service-connected posttraumatic stress disorder (PTSD).  He asserted in the July 2014 Board hearing that he has been having gastrointestinal problems since service, and that the problem was only recently diagnosed by a specialist.  He testified that the specialist told him that Crohn's disease likely manifested when he was in his 20s, during service.  He further stated that he underwent surgery to treat the disorder in February 2014.  The records discussed by the Veteran at his hearing are not of record and should be obtained.  Additionally, an examination is necessary to assist in determining the etiology of his current gastrointestinal disorder, to include whether the problem first manifested during his active duty service.  

The record reflects that the Veteran was diagnosed with bladder cancer in approximately April 2000.  He has had several tumors removed from his bladder since that time.  The April 2000 treatment record notes involvement of the epithelial cells, but does not opine whether the tumors may have originated in the soft-tissue.  Bladder cancer is not one of the diseases which may be presumptively service connected where Agent Orange exposure is presumed; however, soft-tissue carcinoma is a presumptive disease.  See 38 C.F.R. § 3.309(e).  Thus, a medical opinion is required to clarify the Veteran's diagnosis.  Additionally, he stated in the July 2014 Board hearing that some of his treatment records are not in his claims file.  Thus, those records should be obtained.

The Veteran contends that he has skin cancer as a result of his active duty service.  The record reflects that the Veteran was diagnosed with skin cancer shortly after returning home from service and has undergone multiple surgical procedures to remove malignant neoplasms from his skin.  At the July 2014 Board hearing, the Veteran reported that his doctor told him that his skin cancer was caused by exposure to the sun.  He stated that he often worked without a shirt during active duty service in Vietnam due to the heat, and that he believed this exposure caused his skin cancer.  The Veteran further testified that private treatment records dealing with his skin cancer are not of record and should be obtained.  

The Veteran was provided an April 2009 VA examination to assess the current nature and severity of his service-connected kidney stones, which have been rated as zero percent disabling since March 1970.  The examiner opined that there was insufficient evidence available to provide a diagnosis.  At the July 2014 Board hearing, the Veteran asserted that he has never passed a kidney stone and he believes the in-service diagnosis of kidney stones was in error.  However, he noted that gastrointestinal distress caused by increased stress may have worsened his service-connected condition.  Accordingly, a new examination is required to clarify the nature and severity of his service-connected kidney stones condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions.  Then, obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC is specifically requested to attempt to obtain the following: 

a.)  medical records related to the Veteran's gastrointestinal condition, also claimed as Crohn's disease, including records from Dr. K. at Henry Ford Hospital and Dr. L. at Owosso Memorial Hospital;

b.)  medical records related to the Veteran's bladder cancer, including records from Dr. A. and Dr. M. in Durand, Michigan; and

c.)  medical records related to the Veteran's skin cancer, including records from Dr. B. at the Owasso Memorial Hospital.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After the above development has been completed, arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of any currently diagnosed Crohn's disease or other gastrointestinal disorder.  The examiner should be requested to: 

a.)  Identify by diagnosis all gastrointestinal disorders currently shown.

b.)  Then, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that Crohn's disease had its onset in service, or is otherwise related to service, to include the Veteran's in-service diagnosis of a kidney stone. 

c.)  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that Crohn's disease is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected PTSD.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the Crohn's disease prior to aggravation and the level of severity of Crohn's disease due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Arrange for the Veteran to undergo a VA examination, conducted by an examiner with the appropriate expertise (i.e. an oncologist) regarding the claim for service connection for bladder cancer.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed bladder cancer originated in the soft tissue, such that it could be diagnosed as a soft-tissue carcinoma.  

b.)  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that bladder cancer was caused or aggravated by exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  Arrange for the Veteran to undergo a VA examination, conducted by an examiner with the appropriate expertise (i.e. an oncologist) regarding the claim for service connection for skin cancer.  The examiner should be requested to: 

a.)  Identify by diagnosis any current disability affecting the Veteran's skin. 

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that skin condition, to include skin cancer, had its onset in service, or is otherwise related to service, to include the Veteran's purported frequent exposure to the sun while not wearing a shirt. 

c.)  Next, the examiner should render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that skin cancer was caused or aggravated by exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

5.  Arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to clarify the Veteran's diagnosis of a kidney stone disability and assess the current nature and severity of such disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

6.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



